Exhibit A-3 Authorization Officer’s Certificate The undersigned, being a duly appointed officer of TDAM USA Inc. (“TDAM USA”), does hereby certify that this Application is signed by Barbara Palk, President of TDAM USA, pursuant to the general authority vested in such person under such person’s appointment as an officer of TDAM USA. IN WITNESS WHEREOF, I have set my hand this10th day of December, TDAM USA INC. By: /s/ Barbara Palk Name: Barbara Palk Title: President Annex A Part 1 Funds for which Amerivest and TDAM USA Provide Investment Management Services As Sub-Adviser: TDX Independence Funds, Inc. TDX Independence In-Target Exchange-Traded Fund TDX Independence 2010 Exchange-Traded Fund TDX Independence 2020 Exchange-Traded Fund TDX Independence 2030 Exchange-Traded Fund TDX Independence 2040 Exchange-Traded Fund Part 2 Funds for Which TDAM USA Provides Investment Management Services TD Asset Management USA Funds Inc. TDAM Money Market Portfolio TDAM U.S. Government Portfolio TDAM Municipal Portfolio TDAM California Municipal Money Market Portfolio TDAM New York Municipal Money Market Portfolio TDAM Institutional Money Market Fund TDAM Institutional Municipal Money Market Fund TDAM Institutional U.S. Government Fund TDAM Treasury Obligations Money Market Fund TDAM Short-Term Bond Fund TDAM Short-Term Investment Fund TDAM Global Sustainability Fund
